Child, Van Wagoner & Bradshaw, PLLC Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting part of this Registration Statement on Form S-1of our report dated November 10, 2008, relating to the financial statements of Clean Power Technologies Inc.which appears in such Prospectus. We also consent to the reference to us under the headingExperts. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah November 19, 2008 5296 So.
